Citation Nr: 9918090	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoidectomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a compensable evaluation 
for hemorrhoidectomy residuals was confirmed and continued.



REMAND

In the course of his appeal, the veteran requested a personal 
hearing before a hearing officer, to be conducted by means of 
videoteleconferencing from Jacksonville.  In January 1999, he 
requested that the hearing scheduled for that month be 
postponed for "about a 1 yr."  The RO thereafter furnished 
him with a supplemental statement of the case (SSOC), in 
which it is indicated as follows:  "NOTE:  Your hearing will 
be re-scheduled in January of 2000 as you have requested."  
The case was subsequently forwarded to the Board.

In view of the veteran's request, and the RO's acquiescence 
therewith, this case is REMANDED for the following:

1.  The RO is to accord the veteran a 
personal hearing, before a hearing 
officer either in person or by 
videoteleconferencing, in January 2000.

2.  The RO is to advise the veteran that 
he may submit additional evidence in 
support of his claim while his case is in 
remand status.

3.  Following completion of the above 
actions, the veteran's claim should be 
reviewed.  If the decision remains 
adverse to him, he and his representative 
should be provided with another SSOC, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further consideration.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this claim 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






